[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
The court, Arena, J., articulates its oral CT Page 4481 decision rendered on February 27, 1992 in response to the Plaintiff's Motion for Articulation dated April 10, 1992 and plaintiff's Motion for Further Articulation dated April 13, 1992 and enters the following orders.
1. The parties shall equally share any 1991 tax refunds received from either the Internal Revenue Service or the Commissioner of Revenue Services of the State of Connecticut.
2. The funds in the Centerbrook (Joint) — $1,500. bank account listed in section 4. Assets, D. Bank Accounts of the plaintiff's financial affidavit dated 2-26-92 together with accrued interest thereon shall be equally shared.
THE COURT, ARENA, J.